MEMORANDUM OF DECISION:*
After a jury trial in Superior Court (Aroostook County) defendant Patrick Jal-bert was convicted of two counts of endangering the welfare of a child, 17-A M.R. S.A. § 554 (1983), and two counts of furnishing liquor for a minor, 28 M.R.S.A. § 1058 (Pamph.1985-1986). On appeal defendant challenges the sufficiency of the evidence to support the jury verdict. Viewing the testimony of witnesses in the light most favorable to the State, the jury could rationally find beyond a reasonable doubt every element of the offenses charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgments affirmed.
All concurring.